Citation Nr: 1233506	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to January 1954.  He was awarded the Purple Heart Medal due to injuries sustained during combat operations.  He died in October 2008.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  The Board remanded the issue in November 2011 for further development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

As reflected on his death certificate, the Veteran died in October 2008 from atherosclerotic cardiovascular disease with hypertension, congestive heart failure, coronary artery disease and acute myocardial infarction listed as significant conditions contributing to death but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and residuals of cold weather injury to the bilateral lower extremities.  Additionally, a total disability rating based on individual unemployability was assigned and had been in effect since June 2002.

The appellant contends generally that the Veteran's service-connected residuals of cold weather injury to the bilateral lower extremities and, more specifically, PTSD caused or contributed to cause or aggravate the atherosclerotic cardiovascular disease and other cardiovascular disorders.

To that end, in the November 2011 remand, the Board requested that the RO obtain an opinion from a VA medical specialist as to whether it was at least as likely as not (i.e., there was at least a 50 percent probability) that the Veteran's service-connected PTSD or residuals of cold weather injury to the bilateral lower extremities jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto; or, contributed substantially or materially to cause his death.

Regarding the service-connected PTSD, in a March 2012 VA examination report, the VA psychologist opined that the PTSD less likely than not (less than 50 percent probability) caused the Veteran's death.  The psychologist explained that the medical research and the objective treatment records did not established a link between the Veteran's service-connected PTSD and his non service-connected atherosclerotic cardiovascular disease (which was the noted cause of death), concluding that there was no medical or scientific research literature that supports the contention that PTSD causes atherosclerotic cardiovascular disease.

However, the Board notes that the appellant or her representative has submitted excerpts from internet research that tends to suggest a causal relationship between PTSD and cardiovascular diseases.  There were received after the last supplemental statement of the case.  Given this recently submitted medical literature that tends to suggest a causal relationship between PTSD and cardiovascular diseases, the Board finds that an addendum opinion is necessary to resolve this matter on appeal.  Further, the opinion must also address the possibility that the PTSD aggravated the heart disease, and contributed to death by way of such aggravation.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should arrange for the examiner who offered the March 2012 opinion to offer an addendum opinion.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the psychologist's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folder, to specifically include the March 2012 VA examination opinion and the submitted excerpts from internet research, the psychologist is to address the following: 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the service-connected PTSD aggravated (permanently made worse) the atherosclerotic cardiovascular disease (or other cardiovascular disease) that caused the Veteran's death (i.e., whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death)?    

Does the submitted literature apply to the facts of this case?  If so, how, and if not why not?  Do these studies in any way alter the opinion entered in March 2012?  If so, how, and if so, why not?

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  Again, the March 2012 VA examination opinion (concluding that there was no medical or scientific research literature that supports the contention that PTSD causes atherosclerotic cardiovascular disease and that the Veteran's PTSD did not cause or contribute to cause the Veteran's death) and the submitted excerpts from internet research (suggesting a causal relationship between PTSD and cardiovascular diseases) must be considered and specifically addressed.  

If the psychologist cannot offer an opinion, that fact must be noted and explained.  If the psychologist who provided the March 2012 opinion is unavailable, another psychiatrist or psychologist should be forwarded the claims file and requested to provide the noted opinion.

2.  After completion of the above development, the appellant's claim should be readjudicated.  If the determination remains adverse to her, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


